NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   MICHAEL LEE KENNELL, Appellant.

                             No. 1 CA-CR 18-0212
                               FILED 3-7-2019


          Appeal from the Superior Court in Maricopa County
                       No. CR2017-122528-001
         The Honorable James R. Rummage, Judge, Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Stephen M. Johnson, PC, Phoenix
By Stephen M. Johnson
Counsel for Appellant
                            STATE v. KENNELL
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Michael J. Brown and Judge Jennifer M. Perkins joined.


J O H N S E N, Judge:

¶1             Michael Lee Kennell timely filed this appeal in accordance
with Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297
(1969), following his convictions of possession or use of dangerous drugs
and possession or use of narcotic drugs, each a Class 4 felony; and
possession of drug paraphernalia, a Class 6 felony. Kennell's counsel has
searched the record on appeal and found no arguable question of law that
is not frivolous. See Smith v. Robbins, 528 U.S. 259, 284 (2000); Anders, 386
U.S. at 744; State v. Clark, 196 Ariz. 530, 537 (App. 1999). Kennell was given
the opportunity to file a supplemental brief but did not do so. Counsel now
asks this court to search the record for fundamental error. After reviewing
the entire record, we affirm Kennell's convictions and sentences.

             FACTS AND PROCEDURAL BACKGROUND

¶2           In May 2017, two Phoenix police officers in a marked patrol
vehicle saw a man, Kennell, pushing a bicycle with a second bicycle
balanced atop it.1 The officers parked their vehicle and approached Kennell
on foot. As they approached, one officer saw a syringe strapped to one of
the bikes. The officer asked Kennell if he was a diabetic. After Kennell
responded no, the officer asked him what was in the syringe, and Kennell
responded that the syringe contained methamphetamine. A test later
revealed the syringe was filled with a mixture of methamphetamine and
heroin.

¶3           The State charged Kennell with possession of dangerous
drugs, possession of narcotic drugs and possession of drug paraphernalia
under Arizona Revised Statutes ("A.R.S.") sections 13-3407 (2019), -3408



1       Upon review, we view the facts in the light most favorable to
sustaining the jury's verdicts and resolve all inferences against Kennell.
State v. Payne, 233 Ariz. 484, 509, ¶ 93 (2013).



                                       2
                             STATE v. KENNELL
                             Decision of the Court

(2019) and -3415 (2019).2 See also A.R.S. § 13-3401(6)(c)(xxxviii), (20)(ttt) and
(21)(m) (2019) (defining methamphetamine as a dangerous drug, opium as
a narcotic drug and heroin as a form of opium). The jury found Kennell
guilty of all counts and that he committed the offenses while on probation.
The court then found Kennell had committed nine prior felonies. The court
sentenced Kennell to concurrent terms, the longest of which was ten years
in prison, with 316 days' presentence incarceration credit.

¶4            Kennell timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution, and A.R.S. §§ 12-
120.21(A)(1) (2019), 13-4031 (2019) and -4033(A)(1) (2019).

                                DISCUSSION

¶5             The record reflects Kennell received a fair trial. He was
represented by counsel at all stages of the proceedings against him and was
present at all critical stages. The court held appropriate pretrial hearings.
The State presented both direct and circumstantial evidence sufficient to
allow the jury to convict.

¶6             Under Article 2, Section 23 of the Arizona Constitution, a jury
of 12 members must be seated when a criminal defendant is on trial for
charges that carry a potential sentence of 30 or more years. Although the
charges against Kennell carried a potential aggravated sentence of 35.75
years, the jury was comprised of only eight members. A.R.S. §§ 13-
701(D)(11) & (D)(27) (2019), -703(C), (J) & (K) (2019), -711 (2019), -3407(A)(1)
& (B)(1), -3408(A)(1) & (B)(1), -3415(A); see State v. Ritacca, 169 Ariz. 401, 402
(App. 1991) (commission of offense while on probation is aggravating
circumstance). In State v. Soliz, 223 Ariz. 116, 119, ¶ 13 (2009), our supreme
court held that when a court empanels only eight jurors in such a situation,
it must impose a sentence of less than 30 years. 223 Ariz. at 119-20, ¶¶ 12,
16. Here, consistent with that rule, the superior court imposed a sentence
of less than 30 years.

¶7            The court properly instructed the jury on the elements of the
charges, the State's burden of proof and the necessity of a unanimous
verdict. The jury returned unanimous verdicts, which were confirmed by
juror polling. The court received and considered a presentence report and
addressed its contents during the sentencing hearing.



2      Absent material revision after the date of an alleged offense, we cite
a statute's current version.


                                        3
                           STATE v. KENNELL
                           Decision of the Court

                              CONCLUSION

¶8            We have reviewed the entire record for reversible error and
find none, and therefore affirm the convictions and resulting sentences. See
Leon, 104 Ariz. at 300.

¶9            Defense counsel's obligations pertaining to Kennell's
representation in this appeal have ended. Counsel need do no more than
inform Kennell of the outcome of this appeal and his future options, unless,
upon review, counsel finds "an issue appropriate for submission" to the
Arizona Supreme Court by petition for review. See State v. Shattuck, 140
Ariz. 582, 584-85 (1984). On the court's own motion, Kennell has 30 days
from the date of this decision to proceed if he wishes, with a pro per motion
for reconsideration. Kennell has 30 days from the date of this decision to
proceed if he wishes, with a pro per petition for review.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        4